January 14, 2010 John Rossi Garb Oil & Power Corporation 1588 South Main Street Suite 200 Salt Lake City, UT 84115 Dear Sir: This is to confirm our understanding that Premier Funding & Financial Marketing Service LLC. (“PFS”),and its affiliates, (collectively, “PFS”) and Garb Oil & Power Corporation. (OTCBB: GARB). (Client), PFS has various valuable contacts in the business and investment community.PFS is in a position to introduce to Client potential viable candidates for business opportunities for Client. Client would like to take advantage of PFS’s contacts, now, therefore, the parties agree as follows. PFS have been engaged as Financial Marketing Consultant to Inc. (“Company”) with respect to financial marketing services, syndication, M&A and other general public relation matters for the Twelve-month period commencing the date hereof.In connection with duties performed hereunder by PFS or its affiliates, each shall devote such business time and attention to matters on which the Company shall request its services. A. Financial Marketing Services During the term of this agreement, PFS or its affiliates shall provide the Company with such regular and customary financial marketing services as is reasonably requested by the Company, provided that PFS shall not be required to undertake duties not reasonably within the scope of the services in which it is generally engaged.In performance of its duties, PFS shall provide the Company with the benefits of its best judgment and efforts. It is understood and acknowledged by the parties that the value of PFS’s advice is not measurable in a quantitative manner and PFS shall be obligated to render advice, upon the request of the Company, in good faith, as shall be determined by PFS.PFS duties may include, but will not necessarily be limited to: · Introduction to capital markets, investors interested in investments in the Company. · The retail and institutional financial marketing services for the company or its divisions. · Introduction to sources for obtaining outside institutional support; · Introductions to corporate organization, personnel or needed specialty skills; · Syndication through investment associations, broker-dealers and/or institutional investor contacts or other introductions; · Periodic reporting as to developments concerning the general financial markets, which may be of interest or concern to the Client or the Client’s business. The Company further acknowledges that PFS and its affiliates are in the business of providing introductions and financial marketing services (of all types contemplated by this agreement) to others. Nothing herein contained shall be construed to limit or restrict PFS or its affiliates in conducting such business with respect to others or in rendering such advice to others. B. Compensation In consideration of such services described herein, the Company agrees to: 1 Premier Funding Service LLC. 1. TRANSACTION FEES PFS agrees to make reasonable efforts to organize and supervise meetings with Candidates.Client hereby agrees that in the event it engages in a Business Opportunity with any Candidate, Client will pay a Transaction Fee to PFS according to the following. Equity Transaction Fees due shall be based upon the net value of the consideration, securities, property, business, asset or other value given, paid, transferred or contributed by, or to the Client, and shall be equal to Ten percent (10%) of the first Five Million Dollars ($5,000,000.00) of such net value, Five percent 5%) of the second Five Million Dollars ($5,000,000.00), and one percent (1%) of all of the remaining net value.Unless otherwise mutually agreed upon in writing prior to the closing of any Business Opportunity, the Transaction Fee shall be paid in cash in full at the closing and funding of the transaction. Debt Transaction Fees due shall be based upon the net value of the consideration, securities, property, business, asset or other value given, paid, transferred or contributed by, or to the Client, and shall be equal to Two percent (1%) cash and (1%) stock for a total of (2%) of the first Five Million Dollars ($5,000,000.00) of such net value, one percent (1%) ( ½ %) cash and (½ %) stock of all of the remaining net value.Unless otherwise mutually agreed upon in writing prior to the closing of any Business Opportunity, the Transaction Fee shall be paid in cash and stock in full at the closing and funding of the transaction. The parties agree and acknowledge that Client shall have sole discretion to negotiate and determine the compensation it pays to all parties up to 10% in connection with a Business Opportunity and that PFS shall not be authorized or entitled to negotiate, communicate or make any representation on Client's behalf without Client's prior consent. 2. MONTHLY SERVICE FEES Transactions fees shall be defined in general as the above, however they may include other services to be determined at a later date.In accordance with PFS financial marketing, public relations services, technical writing services that are billed at a rate of $-0- per month, in cash or $-0- free trading stock, payable on the first of each month proceeding service renderedfora minimum of -0- hours per month additional hours will be billed at a rate of $0.00 per hour. Outside services will be billed at a cost plus 10% basis. All additional services will be approved by client prior to incurring cost. Client will reimburse all expenses incurred by PFS at time of presentation of documentation. Client prior to incurring expense will approve all expenses over $250.00 USD. (i) Pay PFS a monthly fee of $-0-in cash or $-0- in shares of stock which shall be payable upon the execution of this letter, and monthly thereafter for the remaining period of the contract, as described in Fee Definitions below. (ii) Issue to PFS, or its designee(s), 50,000newly issued 144 restricted shares to be held by PFS or its designee(s) as long-term investments, and 2 Premier Funding Service LLC. ANTI-DILUTION PROVISIONS. (a) ADJUSTMENT FOR RECAPITALIZATION. If the Company shall at any time subdivide its outstanding shares of Common Stock by recapitalization, reclassification or split-up thereof, or if the Company shall declare a stock dividend or distribute shares of Common Stock to its stockholders, the number of Option Shares then subject to the Options/Warrants immediately prior to such subdivision shall be proportionately increased and the Exercise Price shall be proportionately decreased; and if the Company shall at any time combine the outstanding shares of Common Stock by recapitalization, reclassification or combination thereof, the number of Option Shares then subject to the Options/Warrants immediately prior to such combination shall be proportionately decreased and the exercise price shall be proportionately increased. Any such adjustments pursuant to this Section 6(a) shall be effective at the close of business on the effective date of such subdivision or combination or if any adjustment is the result of a stock dividend or distribution then the effective date for such adjustment based thereon shall be the record date therefore. (b) ADJUSTMENT FOR REORGANIZATION, CONSOLIDATION, MERGER, ETC. In case of any reorganization of the Company or in case the Company shall consolidate with or merge into another corporation or convey all or substantially all of its assets to another corporation, then, and in each such case, Optionee upon the exercise of the Options/Warrants at any time after the consummation of such reorganization, consolidation, merger or conveyance, shall be entitled to receive, in lieu of the Option Shares issuable upon the exercise of the Options/Warrants prior to such consummation, the securities or property to which the Optionee would have been entitled upon such consummation if the Optionee had exercised the Options/Warrants immediately prior thereto; in each such case, the terms of the Options/Warrants shall be applicable to the securities or property receivable upon the exercise of the Options/Warrants after such consummation. C.Corporate Finance For purposes of this agreement, the term “Financing Transaction” means any financial investment into the Company in any form of (i) debt, including traditional bank, insurance company or finance company or other investor loans or lines; bonds, debentures, convertibles, notes, or hybrid debts, and mezzanine/bridge loans or lines, or (ii) equity, including common stock, preferred stock, convertibles, private equity lines,
